Citation Nr: 0808863	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis with asthma.

2.  Entitlement to an evaluation in excess of 10 percent for 
Osgood Schlatter's disease, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
Osgood Schlatter's disease, left knee.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1997.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to increased evaluations for 
respiratory and bilateral knee disabilities and TDIU.  
Additional action is necessary before the Board decides these 
claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008).  The Court further held that, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6. 

In this case, VA has not yet provided the veteran adequate 
notice and assistance regarding his claims.  Therefore, any 
decision to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, during the course of this appeal, the RO provided the 
vet
era
n 
not
ice
regarding his TDIU claim, but given the Court's recent 
dec
isi
on 
in 
Vaz
que
z-
Flo
res
,
such notice is inadequate.  The RO did not provide the 
vet
era
n 
VCA
A 
not
ice
,
adequate or otherwise, regarding his claims for increased 
eva
lua
tio
ns 
for 
res
pir
ato
ry
and knee disabilities.  These procedural defects must be 
cur
ed 
on 
rem
and
.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the veteran's claims are 
necessary.  

The RO afforded the veteran such examinations during the 
course of this appeal, but the reports of these examinations 
are inadequate to decide the claims on appeal.  Therein, 
examiners did not include all clinical findings necessary to 
rate the veteran's respiratory and knee disabilities pursuant 
to all pertinent diagnostic codes in the rating schedule.  
Moreover, since the veteran underwent these examinations 
three years ago, in an Informal Hearing Presentation dated 
January 2008, he has alleged that additional examinations are 
necessary so that the Board can assess the level of 
impairment currently caused by his disabilities.  He further 
alleges that medical professionals should determine whether 
the veteran's knee disabilities cause additional functional 
loss during flare-ups or on repetitive use and whether his 
respiratory disability is more appropriately assessed under 
the diagnostic code governing asthma or the diagnostic code 
governing sarcoidosis.  

The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holdings, 
noted above.

2.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claim for an increased evaluation for 
a respiratory disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
including pulmonary function studies, the 
examiner should:

a) Identify and describe the 
severity of all respiratory 
symptomatology, including, if 
appropriate, cor pulmonale, fever, 
night sweats, and weight loss;  

b) Specifically indicate 
whether the veteran's asthma 
requires at least monthly 
visits to a physician for care 
of exacerbations, involves more 
than one attack of respiratory 
failure weekly, or necessitates 
at least three courses of 
systemic (oral or parenteral) 
corticosteroids, or daily use 
of such corticosteroids or 
immuno-suppressive medications; 

c) Specifically indicate whether 
there is cardiac and/or pulmonary 
involvement, progressive or 
otherwise, associated with the 
veteran's sarcoidosis, whether any 
pulmonary involvement requires 
systemic high dose (therapeutic) 
corticosteroids for control, and 
whether any cardiac involvement 
includes congestive heart failure; 
and 

d) Opine whether the veteran's 
respiratory symptomatology renders 
the veteran unable to obtain and 
retain gainful employment; and  

e) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claims for increased evaluations for 
bilateral knee disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify and describe the 
severity of all bilateral knee 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of motion 
and ankylosis;  

b) Based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
either knee; 

c) Characterize any subluxation or 
instability of either knee as 
slight, moderate or severe; 

d) Consider whether the veteran's 
knee symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

e) Indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) Identify any evidence of 
neuropathy or other nerve 
involvement due to either knee 
disability, to include reflex 
changes;  

g) Describe the impact of each of 
the veteran's service-connected knee 
disabilities on his daily activities 
and employability; and 

h) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the claims based on all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



